                        United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


MD Robert Neville
                                                             Civil Action No. 19cv321-CAB(MDD)

                                              Plaintiff,
                                       V.
Marguerite Dill                                                JUDGMENT IN A CIVIL CASE


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The ex parte motion to dismiss pursuant to Fed.R.Civ.P. Rule 41(a)(2) is granted as follows: This
action is hereby dismissed with prejudice and Plaintiff is required to pay the sanctions in the amount of
$1,000 awarded to Defendant.




Date:          9/6/19                                           CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ R. Chapman
                                                                                    R. Chapman, Deputy
